Exhibit 99.1 FOR IMMEDIATE RELEASE Contacts:David Christensen, CFO 507-387-3355 Jennifer Spaude, Investor Relations 507-386-3765 HickoryTech Reports Fourth Quarter and Full-Year 2009 Results Strong Fiber and Data Growth, Debt Reduced, Strategic Investments for Growth MANKATO, Minn., March 1, 2010—HickoryTech Corporation (Nasdaq: HTCO) today reported fourth quarter revenue of $38.3 million, up 2 percent from the $37.7 million a year ago and up $3.4 million sequentially.Net income for the fourth quarter totaled $1.4 million, or 11 cents per diluted share, a 15 percent decrease from the $1.7 million, or 13 cents per diluted share, reported in the comparable quarter in “The economic recovery has been slow; however, we are pleased with our strong growth in Enventis fiber and data services and encouraged by the increases in the past two consecutive quarters of Enventis equipment sales and three consecutive quarters of increases in Enventis services,” said John Finke, HickoryTech’s president and chief executive officer.“Our Telecom Sector continues to produce steady revenue and cash flow, with virtually no decline in net cash flow during the year.We are a strong, competitive company focused on expanding our network and growing our business-to-business services.” The
